Judgment in so far as appealed from by defendant Moranti & Raymond, Inc. (also known as Paul J. Moranti, Inc.), affirmed, with costs to the plaintiff against said defendant. Judgment in so far as appealed from by plaintiff affirmed, with costs to the defendant The City of New York. Present — Finch, P. J., Merrell, McAvoy, Martin and O’Malley, JJ.; Finch, P. J., and O’Malley, J., dissent and vote to reverse and grant a new trial as to The City of New York, with costs to the plaintiff to abide the event. No opinion.